 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnMcShain,Inc.andLocal 77, InternationalUnion of Operating Engineers,AFL-CIO, Peti-tioner. Case 5-RC-6998August 27, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, MCCULLOCH,AND BROWNUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer William I.Shooer of the National Labor Relations Board. Allparties appeared at the hearing and were given fullopportunity to participate therein. On February 12,1970, the Regional Director for Region 5 issued anorder transferring the case to the Board. The Petition-er,theEmployer, Intervenor CarpentersDistrictCouncil of Washington, D.C. (hereafter Carpenters),and Construction Contractors Council of Washington,D.C. (hereafter Contractors Council), filed briefs withthe Board.Pursuant to the provision of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they werefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner claims to represent certain employ-ees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Employ-er within the meaning of Section 9(c) (1) and Section2(6) and (7) of the Act.'4.The Petitioner requests an electionin a unitof all field engineers, instrument men, rodmen, andchainmen employed by the Employer in the greaterWashington, D.C., metropolitan area. The Employer,Carpenters, and Contractors Council contend thatthe unit requested is inappropriate because it includessome but not all employees performing layout work.'The Employer, the Contractors Council, and Carpenters contendthat Carpenters current collective-bargaining agreement with ContractorsCouncil, of which the Employer is a member, is a bar to this proceedingThe evidence shows, however, that that agreement does not cover andhas never been applied to the employees sought in this petition Ittherefore is not a barThey also contend that the only appropriate unitof employees performing layout work is a multiem-ployer unit of the employees of the members of theContractors Council.The Employer is a Delaware corporation with itsoffice and principal place of business in Philadelphia,Pennsylvania. It is engaged in building and construc-tion in several locations, including the Philadelphiametropolitan area and the Washington, D.C., metro-politan area.' In the Philadelphia area it has a single-employer contract with a local of the Carpentersunion covering its field survey employees. In Washing-ton it is a member of the Contractors Council, com-posed of some 75 members, which negotiates andexecutesmultiemployer contracts with six buildingtrades unions including the Petitioner and the Carpen-ters.'Neither the Employer nor the Contractors Coun-cil bargains with any union concerning the employeesdescribed in the petition herein.Field engineers, instrument men, rodmen, andchainmen make up what is variously referred to asfield survey, field en',ineering, or field layout crews.The basic tools of a field survey crew are the transit,level, plumb bob, measuring tapes, and markers likestakes and batter boards. Field engineers, and to alesser degree instrument men, generally have specialschooling and skills in advanced mathematics, as wellas substantial job experience. Rod and chainmenneed no special skills.Before construction begins, the field survey crewlays out the exterior lines of the building, the excava-tion reference lines, and the placement of the steeland cement building supports called caissons. There-after they set reference lines for the foundation, walls,partitions, and other features of the structure. Afterconstruction begins, and when they are needed, theEmployer supplements its field survey crews withemployees represented by the Carpenters, who knowhow to use many of the same tools. When so assigned,carpenters are paid under their own contract ratherthan at rates paid to crewmembers. Carpenter foremendo layout work such as laying out of the interiorsof buildings and the construction of wooden formsfor pouring cement around steel beams. However,work of this type is better described as layout workafter construction has begun, rather than as fieldsurvey work.Field survey crews generally have their own separatesupervision, and are not normally supervised by car-penter foremen.'The only work being performed by the Employerin the Washingtonarea at the time of the hearing was on the KennedyCenter for thePerforming Arts'The Council-Carpenter, contract covers, among other,,"the u,e of anyinstrument or tool for layout work incidental to the trade185NLRB No. 39 JOHN McSHAINThe Employer's field survey employees are salaried,generally receive no overtime pay, and receive nohealth,welfare, or pension benefits. They are notrepresented by any labor organization. The carpentersare compensated at hourly rates, receive double timefor overtime, and receive health, welfare, and pensionbenefits.Based on the above, and the record as a whole,we find that the unit requested by Petitioner isappropriate for purposes of collective bargaining. Thefield engineers have an identifiable skill, work increws together with instrument men and rod andchainmen, the crews have their own separate supervi-sion,and are compensated on a distinctive basis.Neither the assignment of carpenters to supplementthe crews on an "as needed" basis nor the layout-type work performed by carpenter foremen incidentalto carpentry work destroys the separate identity ofthe crews. The field survey employees are a homogene-ous and separately identifiable group of unrepresentedemployees with employees with a community of inter-est setting them apart from other employees of theEmployer.'We find no merit in the contention that only aContractorsCouncilmultiemployerunitisappropriate. Under the Board's policy, an establishedmultiemployer bargaining history as to other employ-ees is not controlling with regard to the scope of181the unit where, as here, the unrepresented employeessought constitute a homogeneous, separately identifia-ble group.'Accordingly, we find that the following employeesconstitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:All field engineers, instrument men, rod andchainmen employed by the Employer within thegreaterWashingtonMetropolitanArea,butexcludingallotheremployees,professionalemployees, guards and supervisors as definedin the Act.[Direction of Election'' omitted from publication.]SeeCharles H Tompskins Co,185 NLRB No 38, issued today'San Jose Moteld/b/a Hyatt House Motel,174 NLRB No 148'In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NLRB v Wyman-GordonCompany,394 U S 759 Accordingly, it is directed that an electioneligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director forRegion 5 within 7 days of the date of this Decision and Directionof Election The Regional Director shall make the list available to allparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filedCarpenters may secure a place on the ballot by producing a showingof interest